Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A construction machine comprising: a work implement having a work device attached thereto pivotably via a first coupling pin and a second coupling pin; a display controller that creates a drawing figure representing a side surface of the work device on a basis of drawing information and dimensional information on the work device, and creates a target-surface figure representing a target surface on a basis of target-surface information; and a display device that displays the drawing figure and the target-surface figure, wherein the dimensional information on the work device includes positional information on a first coupling point positioned on a central axis of the first coupling pin, a second coupling point positioned on a central axis of the second coupling pin, and a first monitor point positioned on a contour of the work device, the contour being projected onto an operation plane of the work implement, the drawing information on the work device includes image information on a first drawing figure representing at least part of the work device, the part including the first coupling point, the second coupling point and the first monitor point, the display controller is configured to calculate a posture of the work implement, calculate a coordinate value of each of the first coupling point, the second coupling point and the first monitor point in a coordinate system on an image on the display device on the basis of the postural information on the work implement and the dimensional information on the work device, deform the first drawing figure to crate a first post-deformation drawing figure such that a triangle having vertexes at the first coupling point, the second coupling point and the first monitor point in the first drawing figure becomes congruent with a triangle having vertexes at the first coupling point, the second coupling point and the first monitor point in the coordinate system on the image on the display device, and arrange the first post-deformation drawing figure on a screen of the display device such that positions of the first coupling point, the second coupling point and the first monitor point in the first post-deformation drawing figure are arranged correspondingly to positions of the first coupling point, the second coupling point and the first monitor point, respectively, in the coordinate system on the image on the display device. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653